fay department of the treasury internal_revenue_service cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other t han c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b state c date d number e number f number x dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts several years ago you began with just a few members who decided to meet weekly to network and share business tips and trends within their particular line_of_business you grew over the years and consequently decided to incorporate under b’s nonprofit statute as the group expanded and evolved the mission changed to more of an educational focus with emphasis on enhancing the professionalism of each member’s business on c in b you reincorporated to reflect these changes per your articles of incorporation your purpose is to operate exclusively as a not-for-profit organization of business persons within the community to gather together to further the education of your members as to professional development communication and networking every member has been unanimously voted into your network based upon their expertise and excellence furthermore any member may sponsor a prospective member and present him to your membership as a guest your entire membership must then decide unanimously whether this prospective member will fill a vacant profession or business category that is advantageous to you your activities consist of members meeting weekly for breakfast at the same location and the same time your members have the responsibility when scheduled to provide the program which involves a thirty minute presentation for the scheduled meeting and therefore must e e attend the meeting and either speak or arrange for a guest speaker who provides the presentation on recent developments in their profession or business invite members to visit the member’s place of business your bylaws indicate your mission is to provide education and professional development to your exclusive network of professionals who excel in their field of practice business professionals dedicated to cultivating long-term relationships through the sharing of ideas experiences resources and business referrals they also state you are a community of diverse your membership provisions listed in your bylaws are as follows membership shall be limited to d persons however this limitation may be modified by the affirmative vote of percent of the membership in good standing excluding affiliate members one representative shall be allowed as a recognized member for each business or profession category if the community the members shall be committed exclusively to you and shall not become a member or affiliate directly or all businesses and respective members must be based within the state of b and provide a location and serve one member representing a business or profession is desirous of allowing an affiliate member to also attend your scheduled meetings and other affairs said member is entitled to do so upon approval by the board_of directors the member shall ensure that you receive adequate compensation_for the additional expenses_incurred by virtue of the affiliate member’s attendance at your meetings and or events the affiliate member shall not be entitled to vote unless the recognized member is not present at the time of the vote should the affiliate member eventually replace the existing member they must apply to be voted on as a new member if one member representing a business or profession changes their profession to one which is represented by another member such existing member in that category shall be the only representative of the common profession no member shall represent more than one category in the event certain members represent overlapping professions a majority of the general membership may vote to suspend the application of provision above the provisions of this section shall apply only upon the approval of all the members of the overlapping professions indirectly with any other networking organization said prohibition excludes charitable and or civic organizations or chambers_of_commerce your board_of directors per your bylaws is composed of your officers and e additional board members elected by a majority of a quorum of your general membership your officers consist of the president vice- president secretary treasurer sergeant at arms and your past president the main duties of the officers are as follows the president will preside at all your meetings and guide your affairs the president also has the specific authority to appoint individuals to serve and or lead committees the vice president will record attendance and the number of weekly business referrals leads and keep an active role of all your members the vice president presents at any regularly or specially scheduled board meeting the report of the membership additionally the vice president shall act in the president’s absence at all duly scheduled meetings and or events the secretary will record and report the minutes of each meeting and maintain records letter rev catalog number 47628k e the treasurer shall collect and maintain a record of all dues paid and or owing by your membership maintain and prepare a proper accounting of all income and expenditures relative to the business affairs and activities present a monthly financial report to the president for review and affirmation by the board_of directors and perform such other and further duties as requested by the president the sergeant at arms shall have the responsibility to ensure that the location for your meetings or other scheduled events is available and suitable for its intended purpose and act as a liaison with any vendor to ensure that your needs are met additionally the sergeant at arms shall assist the president at all meetings in performing the normal duties of the sergeant at arms including but not limited to maintaining a record of the number and extent of weekly business referrals tips leads and the appropriateness of same further the sergeant at arms is responsible for enforcing the collection of these fines you are supported by dues from members which are currently x dollars per quarter per member in addition you impose fines for those members who do not give a business lead to another member at your weekly meetings sergeant at arms also has the discretion to challenge any member whose tip lead is deemed inappropriate and not consistent with the spirit and intent of providing business leads to your members your bylaws indicate before the conclusion of any business meeting the sergeant at arms shall collect all fines and deposit them with the treasurer with the spirit and intent of providing business leads to members the finally you indicated that it is not your aim to exchange business between members if your members wish to conduct business among themselves that is their decision however membership within you imposes no such responsibility upon the individual members law sec_501 of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league it is an organization of the same general class as a revrul_59_391 1959_2_cb_151 held that an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession whose purpose is to exchange information on business prospects has no common business_interest other than a mutual desire to increase their individual sales the activities are not directed to the improvement of one or more lines of business but rather to the promotion of the private interests of its members and is not exempt under sec_501 of the code letter rev catalog number 47628k revrul_73_411 1973_2_cb_180 describes an organization that was not structured along industry or business lines but was composed of various types of businesses and commercial endeavors comprising a shopping center therefore its right to right to exemption if any had to rest on its characterization as a chamber of commerce or board_of trade or similar organization the revenue_ruling further indicates that chambers_of_commerce and boards_of_trade direct their efforts at promoting the common economic interests of all the commercial enterprises in a given trade community in the case of a chamber of commerce or similar organizations the common business_interest is usually the general economic welfare of a community membership is voluntary and open generally to all business and professionals in the community application of law you are not described in sec_501 and sec_1_501_c_6_-1 because the facts show you are not formed to promote the common business interests of a particular industry or trade but rather you are formed to benefit your members’ business interests your membership is restricted to d noncompeting members and just one representative from each type of business or profession the exception in your bylaws allowing members with overlapping professions only with the approval of all the members of the overlapping provisions also indicates you are operating for member’s interests in addition the restriction in your bylaws that reads the member shall be committed exclusively to you and shall not become a member or affiliate directly or indirectly with any other networking organization said prohibition excludes charitable and or civic organizations or chambers_of_commerce indicates you are operating for non c purposes you are like the organization described in revrul_59_391 your membership consists of vetted professionals from different types of businesses which are not in competition with one another in addition the provision in your bylaws that requires your sergeant at arms as one of his duties to maintain a record of the number and extent of weekly business referrals leads and the appropriateness of same and the fact members are fined if they do not provide a lead at your meetings illustrates you have no common business_interest other than a desire to increase business prospects of your members like the organization in the revenue_ruling revrul_73_411 you are not structured along any particular industry or business lines you are composed of various types of businesses therefore to meet exemption under sec_501 you must depend on being characterized as a chamber of commerce because your membership is not open to all businesses in your community but only to one business per category you do not meet the definition of a chamber of commerce within the meaning of sec_501as explained in this revenue_ruling your position you wrote that that your membership is limited to one representative of f separate business industry lines selected by design to represent a cross section of businesses industries in the geographic area your programs are structured to educate members on community trends best practices ethical professionalism and most of the members in turn take this information back to their specific industry group for example the attorney takes this back to his local bar the cpa back to the sub groups with various specialties in the accounting area the financial investment adviser takes information back to the financial planning community and so on in this manner you have the potential to impact thousands in the community thanks to the different business industry representatives by restricting the group to f members the members give voice to f different business industry representatives and are not constrained by one group dominating another due to their large underlying membership numbers they have found that this business model allows for much better goal attainment and dissemination of information throughout the community and of course your members make referrals to each letter rev catalog number 47628k other however the purpose for setting up this group is to enhance the competence ethics professionalism of members and the business lines they represent our response to your position you failed to provide any additional information from which it can be concluded that you are primarily organized and operated in accordance with sec_501 even though you claim your programs are structured to educate members on community trends best practices ethical professionalism and most of the members in turn take this information back to their specific industry group the facts show you are restricting membership to one member per individual category which benefits individual members by giving them leads and a competitive advantage this is primary and excludes you from exemption under sec_501 conclusion your membership constraints show that your primary purpose is to further the private interests of your individual members and not the improvement of business conditions of one or more lines of business you have no common business_interest other than a mutual desire to increase member’s business prospects your activities are not primarily directed to the improvement of business conditions of one or more lines of business nor for the common economic interests of all the businesses in a given trade community as in the case of a chamber of commerce but rather to the promotion of the private interests of your members as illustrated by the restrictive nature of your membership therefore you not meet the requirements for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives letter rev catalog number 47628k under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
